         Case 1:20-cv-01008-JSR Document 46 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MOSHELL,

              Plaintiff,                     20-cv-1008 (JSR)
              -against-

 SASOL LIMITED et al,                        ORDER

              Defendants.




JED S. RAKOFF, U.S.D.J.

    The Court held a telephonic lead plaintiff hearing in the

above-captioned matter and adjusted the case deadlines as

follows. Any supplementary briefing related to plaintiffs’

motions for lead plaintiff is due by April 30, 2020. After the

appointment of lead plaintiff and counsel, any amended complaint

must be filed by June 4, 2020. Counsel for the defendants must

file any motion to dismiss by July 2, 2020, with any opposition

due July 30, 2020, and any reply due August 10, 2020. The Court

will hold oral argument on any motion to dismiss on August 20,

2020 at 4:00 pm.

    SO ORDERED.

Dated:       New York, NY                       ________________________

             April 23, 2020                     JED S. RAKOFF, U.S.D.J.




                                      1
